ex1050offerletterfred_image4.gif [ex1050offerletterfred_image4.gif]






October 14, 2019


Frederick Driscoll
2 Longbranch Ave
Rockport, MA 01966




Re:
Offer of employment at Conformis, Inc.

Dear Frederick:
We are very pleased to invite you to join Conformis, Inc., a Delaware
corporation (the “Company”), as a temporary employee.
1.Duties and Responsibilities. Your assignment will be as Chief Financial
Officer – Interim, reporting to Mark Augusti. It is understood and agreed that
this assignment is temporary and is scheduled to last no later than December 31,
2019, unless extended by the Company in writing. During your time with the
Company, you will be expected to work out of the Company’s offices in Billerica,
Massachusetts.
2.    Compensation. Your initial semi-monthly salary will be $15,000.00, payable
in accordance with the Company’s customary payroll practice. Your salary is
subject to periodic review and adjustment by the Company’s Management.
3.    Confidential Information; Employee Confidential Information, Inventions,
Non-Competition, and Non-Solicitation Agreement. To enable the Company to
safeguard its proprietary and confidential information, it is a condition of
employment that you agree to sign the Company’s standard form of “Employee
Confidential Information, Inventions, Non-Competition, and Non-Solicitation
Agreement.” A copy of this agreement is enclosed for your review. We understand
that you are likely to have signed similar agreements with prior employers, and
wish to impress upon you that the Company does not want to receive the
confidential or proprietary information of others, and will support you in
respecting your lawful obligations to prior employers.
4.    At-Will Employment. Should you decide to accept our offer, you will be an
“at-will” employee of the Company. This means that either you or the Company may
terminate the employment relationship with or without cause at any time.
Notwithstanding section 1 above, you understand and agree that your employment
may be terminated at any time, including at any time before December 31, 2019.


600 Technology Park Drive | Billerica, MA 01821 | T. 781.345.9001 | F.
781.345.0147

--------------------------------------------------------------------------------

ex1050offerletterfred_image1.gif [ex1050offerletterfred_image1.gif]


Page 2 of 2        




5.    Authorization to Work. Federal government regulations require that all
prospective employees present documentation verifying their identity and
demonstrating that they are authorized to work in the United States. If you have
any questions about this requirement, which applies to U.S. citizens and
non-U.S. citizens alike, please contact me as soon as possible.
6.    Complete Offer and Agreement. This letter contains our complete
understanding and agreement regarding the terms of your employment by the
Company. There are no other, different or prior agreements or understandings on
this or related subjects. Changes to the terms of your employment can be made
only in a writing signed by you and an authorized executive of the Company,
although it is understood that the Company may, from time to time, in its sole
discretion, adjust the salaries to you and its other employees, as well as job
titles, locations, duties, responsibilities, assignments and reporting
relationships. This offer is extended to you, contingent upon acceptance of
information as provided by references, background check and completion of our
employment application requested by the Company.
7.    Start Date; Acceptance of Offer. We hope that you will accept this offer
promptly, and begin your temporary assignment at the Company by Wednesday,
October 23, 2019 or a mutually agreeable date. If our offer is acceptable to
you, please sign this letter in the space indicated and fax it to my attention
at 781-583-5006. This offer expires in three (3) business days. You should be
aware that this offer is contingent upon a background check.
Our team was impressed by your accomplishments and potential, and we are
enthusiastic at the prospect of your joining us. I look forward to your early
acceptance of this offer, and to your contributions to the growth and success of
Conformis, Inc.
Sincerely,


/s/ Allison Baker
Allison Baker
Director, Human Resources
Conformis, Inc.




ACCEPTANCE OF EMPLOYMENT OFFER:
I accept the offer of temporary employment by Conformis, Inc. on the terms
described in this letter.
Signature: /s/ Frederick W. Driscoll            
Date: October 17, 2019                
My start date will be: October 23, 2019        


ex1050offerletterfred_image3.gif [ex1050offerletterfred_image3.gif]